DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Hiroyuki (JP 2007285211) in view of Dudar (US 2019/0292959 A1).
Regarding claim 1, Hiroyuki discloses a controller (20) for an internal combustion engine that includes: a three-way catalyst (12) that is arranged in an exhaust passage and purifies exhaust gas, a particulate filter (13) that is arranged in a section of the exhaust passage at a downstream side of the three-way catalyst (12) to trap particulate matter contained in the exhaust gas, an exhaust gas recirculation passage (15) that extends from a section of the exhaust passage at an upstream side of the particulate filter and communicates with an intake passage (5) to recirculate the exhaust gas to the intake passage, and an exhaust gas recirculation valve (17)  that opens and closes a flow path of the exhaust gas recirculation passage, the internal combustion engine being configured to burn, in a cylinder, an air-fuel mixture containing fuel injected from a fuel injection valve (3), wherein the controller (20) is configured to execute a fuel introduction process (fuel injection in the expansion stroke) while combustion in the cylinder is stopped under a situation in which a crankshaft of the internal combustion engine is rotating (engine operating),
the fuel introduction process causes fuel to be injected from the fuel injection valve (3) and causes the fuel to flow out unburned from inside the cylinder to the exhaust passage (11), the controller (20) includes a recirculation valve controlling section that controls opening and closing of the exhaust gas recirculation valve (17),


an opening degree of the exhaust gas recirculation valve (17) is a preliminary opening degree at a point in time when switching from a state in which an execution condition of the fuel introduction process is not satisfied to a state in which the execution condition of the fuel introduction process is satisfied, and the recirculation valve (17) controlling section (20) is configured to cause the opening degree of the exhaust gas recirculation valve to be smaller (the exhaust gas recirculation amount is decreased according to the temperature T3 downstream the filter) than the preliminary opening degree during execution of the fuel introduction process so that the flow rate of the air-fuel mixture supplied to the particulate filter after switching the opening degree of the exhaust gas recirculation valve is larger than the flow rate of the air-fuel mixture supplied to the particulate filter before switching the opening degree of the exhaust gas recirculation valve; see EGR control during filter regeneration in steps S15 and S16.
Hiroyuki is silent as to using the system and method for spark ignited engine.
Dudar teaches a system and a method for particulate filter regeneration that can be used for both diesel engine and gasoline engine (paragraph [0013]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hiroyuki by using the system and method in a spark ignited engine as taught by Dudar in order to provide the benefits of the invention to a spark ignited engine.
Regarding claim 3, wherein the recirculation valve controlling section (20) is configured to cause, after the execution condition of the fuel introduction process is satisfied, the opening degree of the exhaust gas recirculation valve to be smaller (the exhaust gas recirculation amount decreases in accordance with the increase of the temperature downstream the particulate filter T3; see discussion under S15 and S16) than the preliminary opening degree in a period from a point in time before the fuel is injected from the fuel injection valve to a point in time during the execution of the fuel introduction process.
Regarding claim 4, Hiroyuki discloses a control method for an internal combustion engine that includes
a three-way catalyst (12) that is arranged in an exhaust passage and purifies exhaust gas,
a particulate filter (13) that is arranged in a section of the exhaust passage (11) at a downstream side of the three-way catalyst to trap particulate matter contained in the exhaust gas,
an exhaust gas recirculation passage (15) that extends from a section of the exhaust passage at an upstream side of the particulate filter and communicates with an intake passage (5) to recirculate the exhaust gas to the intake passage, and
an exhaust gas recirculation valve (17) that opens and closes a flow path of the exhaust gas recirculation passage (15),
the internal combustion engine being configured to burn, in a cylinder, an air-fuel mixture containing fuel injected from a fuel injection valve,
wherein the control method comprises:
performing a fuel introduction process, in which, while combustion in the cylinder is stopped under a situation in which a crankshaft of the internal combustion engine is rotating, fuel is injected from the fuel injection valve (3) and the fuel is caused to flow out unburned from inside the cylinder to the exhaust passage (fuel injected in the expansion stroke), controlling (20) opening and closing of the exhaust gas recirculation valve (17), wherein an opening degree of the exhaust gas recirculation valve (17) is a preliminary opening degree at a point in time when switching from a state in which an execution condition of the fuel introduction process is not satisfied to a state in which the execution condition of the fuel introduction process is satisfied, and
causing the opening degree of the exhaust gas recirculation valve  (17) to be smaller (EGR amount decreases in accordance to increase of T3) than the preliminary opening degree during execution of the fuel introduction process so that the flow rate of the air-fuel mixture supplied to the particulate filter after switching the opening degree of the exhaust gas recirculation valve is larger than the flow rate of the air-fuel mixture supplied to the particulate filter before switching the opening degree of the exhaust gas recirculation valve.
Hiroyuki is silent as to using the system and method for spark ignited engine.
Dudar teaches a system and a method for particulate filter regeneration that can be used for both diesel engine and gasoline engine (paragraph [0013]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hiroyuki by using the system and method in a spark ignited engine as taught by Dudar in order to provide the benefits of the invention to a spark ignited engine.
Regarding claim 5, Hiroyuki discloses a non-transitory computer readable memory medium storing a program that causes a processor to execute a controlling process of an internal combustion engine that includes
a three-way catalyst (12) that is arranged in an exhaust passage (11) and purifies exhaust gas,
a particulate filter (13) that is arranged in a section of the exhaust passage at a downstream side of the three-way catalyst (12) to trap particulate matter contained in the exhaust gas,
an exhaust gas recirculation passage (15) that extends from a section of the exhaust passage at an upstream side of the particulate filter (13) and communicates with an intake passage to recirculate the exhaust gas to the intake passage, and
an exhaust gas recirculation valve (17) that opens and closes a flow path of the exhaust gas recirculation passage (15),
the internal combustion engine (1)  being configured to burn, in a cylinder, an air-fuel mixture containing fuel injected from a fuel injection valve (3),  wherein the controlling process includes performing a fuel introduction process, in which, while combustion in the cylinder is stopped under a situation in which a crankshaft (1b) of the internal combustion engine is rotating, fuel is injected from the fuel injection valve and the fuel is caused to flow out unburned from inside the cylinder to the exhaust passage,
controlling opening and closing of the exhaust gas recirculation valve, wherein an opening degree of the exhaust gas recirculation valve is a preliminary opening degree at a point in time when switching from a state in which an execution condition of the
fuel introduction process is not satisfied to a state in which the execution condition of the fuel introduction process is satisfied, and causing the opening degree of the exhaust gas recirculation valve (17) to be smaller (EGR amount decreases in accordance with increase in discharge temperature T3) than the preliminary opening degree during execution of the fuel introduction process so that the flow rate of the air-fuel mixture supplied to the particulate filter after switching the opening degree of the exhaust gas recirculation valve is larger than the flow rate of the air-fuel mixture supplied to the particulate filter before switching the opening degree of the exhaust gas recirculation valve. 
Hiroyuki is silent as to using the system and method for spark ignited engine.
Dudar teaches a system and a method for particulate filter regeneration that can be used for both diesel engine and gasoline engine (paragraph [0013]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hiroyuki by using the system and method in a spark ignited engine as taught by Dudar in order to provide the benefits of the invention to a spark ignited engine.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,890,143. Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims merely adds obvious features absent from the patented claims. The application claims recite a control unit that performs exhaust gas recirculation during particulate filter regeneration as disclosed by Hiroyuki (JP 2007285211 A). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the patented invention by controlling the EGR flow rate during the particulate filter regeneration to efficiently regenerate the particulate filter.
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD GIMIE whose telephone number is (571)272-4841. The examiner can normally be reached Mon-Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHMOUD GIMIE/Primary Examiner, Art Unit 3747